 In the Matter of THE VELLUMOID COMPANYandWEST SIDE LocAL 174,INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,.AFFILIATED WITH THE C. I. O.-Case No., R4568..-Decided June 5,1941Jurisdiction:gasket and sheet packing manufacturing industry.Investigation and Certification of Representatives:existence of question:'stip-ulated that Company refused to accord union recognition until it is-certified bythe Board ; election necessary.Unit Appropriate for Collective Bargaining:,all hourly and piece-work produc-tion and maintenance employees, excluding office and clerical help, and allsupervisory employees ; 'agreement as to.Mr. Chester M. Culver and 'Mr. ,James ,Crothers,of Detroit, Mich.,for the Company.,Mr. George Schewe, Mr. William. Kemsley,andMr. Frank Bailey,of Detroit, Mich., for the United.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF' ELECTIONSTATEMENT OF THE CASEOn March 17, 1941, West Side Local 174, International Union,United Automobile Workers of America,' affiliated with the C. I.t O.,herein called the United, filed with-, the Regional Director for theSeventh Region (Detroit, Michigan) a' petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The 'Vellumoid Company, Detroit, Michigan, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to" Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein 'called the Act.On April 21-1941,the National Labor' Relations Board,' Herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.32 N. L. R. B., No. 69.303 304DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 13, 1941, the Regional Director issued a notice of hearingcopies of which were duly served upon the Company and the United.Pursuant to notice, a hearing was held on May 19, 1941, at Detroit,Michigan, before Harry N. Casselman, the Trial Examiner duly desig-The Company and the Unitedwere represented and participated in the hearing:Full opportunityto be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe hearing the Trial Examiner made rulings on the admission ofevidence.These rulings are hereby affirmed:Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF, THE COMPANY,The Vellumoid Company, a Massachusetts corporation authorizedto do business in Michigan, operates plants at Worcester, M'a'ssachu--setts,at East Taunton, Massachusetts, and - at Detroit, Michigan.'The Company is engaged in the manufacture of gaskets and sheetpackings.During 1940 the Company used at its Detroit, Michigan,plant, raw materials valued in excess of $280,000, approximately 95per cent of which were acquired from points outside the State ofMichigan.During the same period the value of the finished prod-ucts of the Detroit plant was in excess of $400,000, of which approxi-mately 62 per cent were sold to points outside the State of Michigan.II.THE ORGANIZATION INVOLVEDWest Side Local 174, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., is a labor organiza-tion admitting to membership employees- of the Company.HI. THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that the Company refuses torecognize the United as the sole and exclusive representative for itsemployees at the Detroit, Michigan, plant, until the Board certifiesthe United as the sole and exclusive representative of the employeesof the Company within an appropriate unit.At the hearing a report prepared by the Regional Director wasintroduced in evidence showing that the United represents a substan-1This proceeding is concerned only with the Detroit,Michigan,plant. THE VELLUMOID COMPANY305tial number of the employees within the unit hereinafter found tobe appropriate.'We find that a question has arisen concerning, the representationof employees of the Company.1V.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial-relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening, and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the parties agreed, and we find, that all hourly andpiece-work production and maintenance employees, excluding officeand clerical help, and all supervisory employees, at the Company'sDetroit,Michigan, plant, constitute a unit appropriate for the pur-poses of collective bargaining.We further find that, said unit willinsui'e'to employees of the Company the-full benefit of their right toself-organization and collective bargaining and otherwise effectuatethe policies of the Act. ---VI.TIIE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre=sentation of employees' of the Company can best be resolved by anelection by secret ballot.We shall direct that those eligible to votein the election shall be the employees within the appropriate unitwho, were employed by the Company.during the pay-roll period im-mediately preceding -the date of the Direction of Election, subjecti o such limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :-2The statement of the Regional Director concerning claims of authorization for the pur-pose of representation shows that the United submitted 36 authorization cards,all datedbetween February 1,'1941, andMarch 31,1941, and all bearing apparently genuine,originalsignatures of persons whose names appear on the Company's pay roll last preceding April25, 1941.At the time of the hearing(May 19,1941)these were 66 employees within the unitclaimed by both parties to be appropriate. 306DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW'1.A question affecting. commerce has arisen concerning the repre-sentation of the employees of The Vellumoid Company, Detroit,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.Allhourlyand piece-work production andmaintenanceemployees, excluding office and clerical help, and all supervisoryemployees, at the Company's Detroit, Michigan, plant, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Vellumoid` Company, Detroit, Michigan, an election bysecret ballot shall be conducted as 'early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision. of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all hourly and piece-work production and maintenance em-ployees of the Company at its' Detroit, Michigan, plant, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including, employees who did not work during suchpay-roll period because, they were ill, or on vacation, or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding office and clerical help, all supervisory employees,and those who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented for the purposesof collective bargaining by West Side Local 174, International Union,United Automobile Workers of America, affiliated with the C. I. O.